Citation Nr: 1816183	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for migraines.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. G., Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from February 1974 to March 1979.  He is in receipt of awards that include the National Defense Service Medal, Air Force Outstanding Unit Award, and the Air Force Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2012, November 2012, and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.

In his June 2014 VA Form 9, the Veteran requested a Board hearing via video conference.  Subsequently in November 2015 correspondence via his representative, he canceled his hearing request.  As the Veteran has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

The Board previously remanded the claims in April 2016 for further development.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current sleep apnea did not originate in service or until years thereafter, and is not otherwise etiologically related to active service, including an in-service nasal septum surgery.

2.  The Veteran's current migraine disorder did not originate in service, was not manifest within one year of discharge from service, and is not otherwise etiologically related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for migraines have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in September 2016. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102 , 4.3, 4.7.

III.  Sleep Apnea 

A.  Factual Background

On a November 1973 Report of Medical Examination for enlistment, physical examination of the nose, sinus, mouth, throat, and lungs were normal.  

On a November 1973 Report of Medical History for enlistment, the Veteran did not provide a response regarding trouble sleeping.  

On a February 1979 Report of Medical Examination for separation, physical examination of the nose, sinus, mouth, throat, and lungs were normal.  

On a February 1979 Report of Medical History for separation, the Veteran denied any trouble sleeping.  

In an April 2012 Statement in Support of Claim, the Veteran reported that he was suffering from sleep apnea and that he had to use a CPAP machine.  The Veteran indicated that he had this problem while in the Air Force.  

On an August 2012 VA Sleep Apnea examination, the Veteran reported that he had problems breathing while he was on active duty.  The Veteran noted that he went to sick call in service in 1974/1975 and that he had nasal surgery for a deviated nasal septum.  The Veteran reported that he has had sleep problems since his surgery.  The examiner indicated that the Veteran was diagnosed with obstructive sleep apnea in 1993/ 1994.  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the Mayo Clinic states that, "Obstructive sleep apnea occurs when the muscles in the back of your throat relax too much to allow normal breathing.  These muscles support structures including the soft palate, the uvula- a triangular piece of tissue hanging from the soft palate, the tonsils, and the tongue."  The examiner noted that a deviated nasal septum can cause difficulty breathing; it is more so associated with obstruction of one or both nostrils making it difficult to breathe out of the nose and not causing sleep apnea.  

On a May 2014 VA Form 9, the Veteran reported that he has had obstructive sleep apnea since service.  

B.  Analysis 

The Veteran contends that he currently has sleep apnea that began in or is related to active service.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current clinical diagnosis of sleep apnea first manifested many years after service separation and is not related to injury or event in active service.

The medical evidence of record shows that there is a clinical diagnosis of sleep apnea.  See the August 2012 VA Sleep Apnea Examination.  

Service treatment records do not document complaints or diagnosis of sleep apnea.  See the service enlistment examination report dated in November 1973 and the February 1979 separation examination report.  On separation exam, the Veteran denied having ear, nose or throat trouble or frequent difficulty sleeping.  The Veteran separated from active service in March 1979. 

The first evidence suggestive of sleep apnea was the Veteran's May 2012 informal claim for service connection for sleep apnea.  The medical evidence does not document complaints or symptoms of sleep apnea prior to 2012.  The Veteran submitted a claim for service connection for sleep apnea in May 2012 and the claim was denied in a September 2012 rating decision because there was no evidence of a nexus between sleep apnea and a deviated nasal septum. 

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of sleep apnea for over 33 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sleep apnea symptoms or findings for over three decades between the period of active service and manifestation of the sleep apnea is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board finds that the weight of the competent and credible evidence establishes that the sleep apnea first manifested many years after service separation and is not related to injury or other event in active service.  The Veteran was afforded a VA examination in August 2012 and the VA examiner was asked to examine any possible relationship between the Veteran's sleep apnea and service.  The Veteran reported that he had problems breathing while he was on active duty.  The Veteran noted that he went to sick call in service in 1974/1975 and that he had nasal surgery for a deviated nasal septum.  The Veteran reported that he has had sleep problems since his surgery.  

The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the Mayo Clinic states that, "Obstructive sleep apnea occurs when the muscles in the back of your throat relax too much to allow normal breathing.  These muscles support structures including the soft palate, the uvula- a triangular piece of tissue hanging from the soft palate, the tonsils, and the tongue."  The examiner noted that a deviated nasal septum can cause difficulty breathing, it is more so associated with obstruction of one or both nostrils making it difficult to breathe out of the nose and not causing sleep apnea.  

There is no competent evidence of a nexus between the current sleep apnea and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service. 

The Veteran himself has related the sleep apnea to service and he reported that he experienced symptoms of sleep apnea in service.  The Veteran, as a lay person, is competent to describe observable symptoms such as difficulty breathing.  However, a layperson does not have the competence to render an opinion as to the diagnosis, etiology, or onset of sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions that the sleep apnea is medically related to injury, disease, or other event in service.  There is no competent evidence to establish a relationship between the sleep apnea and service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the sleep apnea is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for sleep apnea is denied. 

IV.  Migraines

A.  Factual Background 

On a November 1973 Report of Medical Examination for enlistment, neurological evaluation was normal.  

On a November 1973 Report of Medical History for enlistment, the Veteran denied any frequent or severe headaches. 

On a June 1975 service treatment record, the Veteran complained of headaches that he believed were caused by bright sunlight.  The examiner recommended that he wear sunglasses.  

On a February 1979 Report of Medical Examination for separation, neurological evaluation was normal.  

On a February 1979 Report of Medical History for separation, the Veteran denied any frequent or severe headaches.  

In an April 2012 Statement in Support of Claim, the Veteran reported that he lived with headaches or bad migraines after he had surgery to correct his sinusitis in 1976.  

On an August 2012 VA Headaches (Including Migraine Headaches) examination, the Veteran reported that he began experiencing migraine headaches in the early 1980s after he got out of the Air Force.  The Veteran noted that he experienced visual difficulty and sometimes blindness as a result of his migraines.  The Veteran indicated that he took Hyodrocodone and Naproxen for treatment for his headaches.  The examiner indicated that the Veteran was diagnosed with migraine headaches in 1980/ 1981.  The examiner opined that the Veteran's migraines were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the Mayo Clinic states "While the exact cause of retinal migraines is unknown, research has been able to identify some of the essential causes of this condition.  These are excessive consumption of alcohol, improper food habits in which patient may not have adequate amounts of food, leading to frequent hunger pangs, excessive stress and tension in life, and among women the caused could be changes in menstrual cycles or use of contraceptive pills."  The examiner indicated that there is no credible medical literature linking nasal surgery to migraine headaches of any kind.  

On a January 2013 Office Visit treatment note, Dr. L. A. indicated that the Veteran had chronic migraines.  

On a May 2014 VA Form 9, the Veteran reported that he experienced headaches two to three times a week in service and that he currently suffered from migraine headaches three times a month.  

On a February 2016 VA Endocrine Outpatient Note, the Veteran reported interim diplopia followed by headaches.  The Veteran indicated that he experienced these chronic headaches for at least the last twenty years with no change in severity or duration.  

B.  Analysis 

The Veteran contends that his current migraine disability is related to the nasal surgery he underwent during his military service.  There is competent medical evidence of a diagnosis of migraines.  See the VA examination report dated in August 2012. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current migraines disorder is not related to injury or event in active service. 

The Veteran served on active duty from February 1974 to March 1979.  A review of the Veteran's service treatment records confirms that he was treated for headaches while on active duty in June 1975.  A June 1975 service treatment record indicates that the Veteran complained of sunlight and a headache.  He was recommended to wear sunglasses. 

On the Report of Medical History completed by the Veteran in February 1979, prior to his separation from service, he checked "no" in response to the question of whether he had now or had ever had frequent or severe headaches.  The service separation examination noted normal head and neurologic examination. 

The Veteran's post-service medical records show that a report of chronic migraines in 2013.  See Dr. L. A. January 2013 Office Visit note.  

A VA examination for headache disorders was conducted in August 2012.  The examiner opined that the Veteran's migraines were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the Mayo Clinic states "While the exact cause of retinal migraines is unknown, research has been able to identify some of the essential causes of this condition.  These are excessive consumption of alcohol, improper food habits in which patient may not have adequate amounts of food, leading to frequent hunger pangs, excessive stress and tension in life, and among women the caused could be changes in menstrual cycles or use of contraceptive pills."  The examiner indicated that there is no credible medical literature linking nasal surgery to migraine headaches of any kind.  

The Board finds that the August 2012 VA medical opinion is adequate.  The VA physician based the opinion upon the medical findings in active service and upon the Veteran's own lay statements concerning the headache symptoms made both during service and after service.  The VA physician did not base the opinion solely upon the absence of documentation in service or after service.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  The VA physician considered the Veteran's report of symptoms both in active service and after service, the medical findings in service and after service, and the medical treatment after service. For these reasons, the Board finds that the VA medical opinion is adequate. 

The Board concludes that the weight of the competent and credible evidence establishes that the Veteran did not have a diagnosis of a migraine disorder compensable to 10 percent within one year from service separation in March 1979.  As discussed above, the weight of the competent and credible evidence establishes that the Veteran did not have a headaches disorder upon separation from active service and examination of the head and neurologic system was normal upon separation from service.  The record shows that the Veteran first began to seek treatment for headaches in 2013, 34 years after service separation.  

The Veteran, as a lay person, is competent to describe observable symptoms such as headache pain.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a diagnosis of a migraine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues, such as providing a clinical neurological diagnosis, require specialized training, and are therefore not susceptible of lay opinions on diagnosis.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide a medical diagnosis.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307 (a) is not warranted. 

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of migraines in active service or since service separation. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The record shows that the Veteran reported chronic migraine headaches in 2013.  Migraines were also diagnosed on VA examination in August 2012.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of a chronic headaches disorder for over 34 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of symptoms or findings for almost three decades between the period of active service and manifestation of the migraines is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

Finally, the Board finds that the weight of the competent and credible evidence establishes that the migraine disorder is not related to injury or other event in active service in active service.  The August 2012 VA examiner indicated that the Veteran's headaches were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the Mayo Clinic states "While the exact cause of retinal migraines is unknown, research has been able to identify some of the essential causes of this condition.  These are excessive consumption of alcohol, improper food habits in which patient may not have adequate amounts of food, leading to frequent hunger pangs, excessive stress and tension in life, and among women the caused could be changes in menstrual cycles or use of contraceptive pills."  The examiner indicated that there is no credible medical literature linking nasal surgery to migraine headaches of any kind.  

The Board finds the VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA medical opinion takes into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

In sum, the Board finds that the evidence does not show that the Veteran has a migraine disability that first manifested during active service.  Additionally, the evidence does not show that the current migraine disability is otherwise related to active service, to include nasal surgery during service.

Accordingly, the Board finds that the weight of the evidence is against a finding that the migraine disorder is related to the Veteran's active service.  The claim for service connection for migraines is therefore denied.


ORDER

Service connection for sleep apnea is denied.  

Service connection for migraines is denied.  


REMAND

In a May 2017 Statement in Support of Claim, the Veteran asserted that his bilateral hearing loss had worsened since the last examination.  As the evidence reflects a possible worsening of the Veteran's bilateral hearing loss since the last VA examination in August 2014, a new examination is needed to determine the current level of severity of this disability.
 
As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination to determine the severity of the service-connected bilateral hearing loss.

2.  After completing all indicated development, readjudicate the claim for entitlement to a compensable rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, the RO should provide the appellant and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


